The action is for the recovery of the reasonable value of professional services rendered by plaintiff, an attorney, to defendant, in and about the execution of his duties as executor of two estates. Several practicing lawyers, of the requisite learning and experience, who heard the testimony as to nature and extent of the services rendered, testified that in their opinion the reasonable value of such services was from $1,500 to $2,500, and there was no opinion evidence to the contrary.
The trial judge in his oral charge instructed the jury that, if they found for plaintiff, "in no case could it be for less than $1,500." This instruction was "upon the effect of the testimony," and, not being requested by one of the parties, it was in violation of section 5362 of the Code. But it would have been erroneous, even had it been duly requested by defendant.
While qualified attorneys are competent witnesses to show the reasonable value of legal services, and their opinions must be considered and given due weight by the jury, yet they are not conclusive of the issue, and are not binding on the jury, who may nevertheless find that the reasonable value of the services in question is greater or less than the value accorded by the opinion witnesses. Faulk v. Hubbie Co., 178 Ala. 254, 59 So. 450; Andrews v. Frierson, 144 Ala. 470, 476-477, 39 So. 512, citing Pollard v. A. F. L. M. Co., 139 Ala. 183, 35 So. 767; Tyson et al. v. Thompson, 195 Ala. 230, 70 So. 649; Citizens', etc., Co. v. Cent. Tr. Co., 200 Ala. 18, 75 So. 330.
The effect of the instruction in this case was to bind the jury by the opinion evidence before them, and therein was prejudicial error, which must work a reversal of the judgment.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.